Citation Nr: 0031888	
Decision Date: 12/06/00    Archive Date: 12/12/00

DOCKET NO.  95-16 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for essential 
hypertension.

2.  Entitlement to service connection for residuals of a 
mouth injury including dental trauma.

3.  Entitlement to service connection for a back injury.

4.  Entitlement to compensation benefits for impotency and 
peripheral vascular disease as secondary to VA back surgery 
pursuant to the provisions of 38 U.S.C.A. § 1151 (West 1991 & 
Supp. 2000).


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran had active service from June 1956 to May 1958.  
Service connection is in effect for scar, left cheek, rated 
as zero percent disabling since 1963.

The current appeal arose from a May 1994 rating decision of 
the Department Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  The RO, in pertinent part, denied entitlement 
to service connection for essential hypertension, residuals 
of a mouth injury including dental trauma, and residuals f a 
back injury.  

The veteran provided oral testimony before a Hearing Officer 
at the RO in October 1994, a transcript of which has been 
associated with the claims file.

In September 1995 the RO denied entitlement to compensation 
benefits for impotency and peripheral vascular disease 
secondary to back surgery pursuant to the provisions of 
38 U.S.C.A. § 1151.

The veteran provided oral testimony before a Hearing Officer 
at the RO in August 1996.

In April 1997 the Board of Veterans' Appeals (Board) remanded 
this case to the RO for further development and adjudicative 
actions.

In October 1999 the RO affirmed the determinations previously 
entered.

The case has been returned to the Board for further appellate 
review.

The issues of entitlement to service connection for essential 
hypertension, and residuals of a mouth injury including 
dental trauma are addressed in the remand portion of this 
decision.


FINDINGS OF FACT

1.  The record is without competent medical evidence 
supporting the appellant's claim for compensation for 
impotency and peripheral vascular disease claimed as 
additional disability due to back surgery at a VA facility.  

2.  Additional chronic disability including impotency and 
peripheral vascular disease with etiologic link to back 
surgery at a VA facility was not found on recent special VA 
orthopedic and peripheral vascular examinations.  


CONCLUSION OF LAW

The criteria for compensation benefits for impotency and 
peripheral vascular disease as secondary to VA back surgery 
pursuant to the provisions of 38 U.S.C.A. § 1151 have not 
been met.  38 U.S.C.A. § 1151 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.358 (2000); Veterans Claims Assistance Act of 
2000, Pub.L. No. 106-475, § 4.114 Stat. 2096) (2000) (to be 
codified as amended at 38 U.S.C.A. § 5107).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background 

A June 1980 VA clinical record shows the appellant was seen 
complaining of low back pain after carrying sheet rock 
upstairs.  

The veteran had sudden pain after bending over to put the 
sheet rock down.  The pain radiated to the left leg and 
ankle.  He had been seen one year earlier for back pain at an 
orthopedic clinic.  He was given acupuncture treatment which 
relieved the pain.  

In July 1980 the appellant returned to VA with continued back 
pain.  He complained of numbness of the lower left leg.

VA hospital treatment records in early September 1980 show 
the appellant underwent a L4-5 laminectomy with placement of 
Knodt rods with lateral mass fusion of L4 to S1 for herniated 
nucleus pulposus.  It was noted that he was admitted to the 
hospital with radicular pain for over 3 months radiating down 
the left leg with positive neurological signs in the L5-S1 
distribution.  He reported having injured his back on the job 
on the day of hospital admission.  He underwent an epidural 
steroid injection which gave him remarkable relief of 
approximately 95 percent but lasted only 24 hours, and after 
several days, he had only 20 percent pain relief from his 
epidural steroid injection.

The appellant was subsequently taken to the X-ray department 
for a myelogram that showed a huge defect with a high degree 
of flow defect at the L4-5 area with a central ventral disk 
herniation at that level.  It was decided by staff physicians 
that the appellant would have better results from a 
decompressive laminectomy and diskectomy.  He was taken to 
the operating room in mid-September where an L4-5 laminectomy 
was performed with Knodt rod and extraction and a lateral 
mass fusion of L4 to S1.  

Postoperatively, the appellant did well and at discharge was 
independently ambulating without assistance or a crutch.  He 
had 100 percent pain relief of the radiculotype with a return 
of normal neurological function of his foot.  He continued to 
have some back pain.  At hospital discharge it was noted that 
he had few minor complaints.  His condition was stable and he 
was in no apparent distress. 

On follow-up evaluation in October 1980 the appellant had 
good leg pain relief, but continued to have back pain.  

A January 1981 VA clinical record noted status post follow-up 
for lumbar surgery.  The appellant complained of low back 
pain and numbness over the sole of his left foot.  He also 
complained of bowel movement difficulty since surgery (It was 
noted that he had an ileus) requiring Metamucil treatment.  
He also stated he was unable to ambulate following surgery 
and that he continued to have numbness-both of which were 
noted to be contradictory to the discharge summary.  
Following a physical examination he was shown to be 
ambulatory with crutches with history inconsistent with his 
chart.   

March 1981 VA hospital records refer to the appellant's 
second admission for 5 month status post left L4-5 diskectomy 
with fusion and Knodt rodding.  It was noted that he was 
followed at regular intervals in the orthopedic clinic and 
continued to complain of low back pain.  The radicular left 
leg pain prior to surgery was completely absent after the 
operation.  X-rays showed a solid fusion and the Knodt rods 
had remained in place.  Because of the appellant's chronic 
complaints of low back pain and refusal to return to work, he 
was considered a candidate for admission to the chronic spine 
pain program.  

It was noted that prior to the admission to the Spine Pain 
Unit a repeat electromyogram showed bilateral multi-level 
nerve root disease on the basis of fibrillation potentials in 
all muscles tested bilaterally.  This was felt to be 
inconsistent with the appellant's normal physical examination 
and was felt to warrant further investigation.  He was 
admitted for multiple discipline approach to his low back 
pain complaints.  

Hospital admission physical examination showed that 
neurologically, the veteran was completely intact.  The only 
abnormality was slight tenderness to firm palpation over the 
lumbosacral area.  He had good mobility of the back and good 
motor strength in both lower extremities and good sensory 
perception in both lower extremities.  Lumbar spine films 
showed minor degenerative changes with evidence of previous 
surgery.  

A psychology evaluation concluded that some of the 
appellant's chronic back pain complaints were probably 
secondary to his lack of understanding of the previous 
operation and fear of re-injury to his back through even 
minor activities.  This was felt to be possibly due to 
language barriers and the appellant's limited ability to 
understand.  

It was also felt that three changes of orthopedic residents 
during this time also could have contributed to his lack of 
understanding as no long term patient-physician relationship 
was established.  It was noted that after he was evaluated by 
all the subspecialty groups, his case was discussed at back 
rounds with the Orthopedic Staff.  It was felt that the 
appellant's best chances for returning to long time, full 
time gainful employment was through Vocational Rehabilitation 
to a job less physically demanding than that which he had 
prior to back surgery in 1980.  The medical staff discussed 
this with the appellant and he agreed that some type of 
vocational rehabilitation would be beneficial.  

It was felt that the appellant should have much to benefit 
from the Phase II portion of the spine pain program which 
would be conducted at the day hospital.  It was felt that he 
should learn to cope with and understand his back problems, 
and learn relaxation therapy and ways of controlling and 
minimizing painful behavior.  It was noted that he desired to 
continue through the Phase II program at the day hospital as 
an outpatient.  It was felt that he should aggressively 
pursue Vocational Rehabilitation for the best chance for 
returning to gainful employment.

Social Security Administration records in 1983 show the 
appellant alleged disability due to a back injury since 
January 1981.  He primarily worked in the construction 
industry.  

A March 1983 general physical examination report from 
Examination Management Services, Inc., shows the appellant's 
problems consisted of hypertension and low back pain, only.  
No abnormality of the genitourinary system was noted on 
objective examination. 

On pertinent objective examination of the lumbar spine a scar 
from previous surgery was noted.  The appellant was able to 
flex his back 45 degrees from the vertical.  Marked 
tenderness over the lumbar spine was present.  Lateral 
rotation and lateral flexion were moderately reduced.  His 
gait was unremarkable.  He was able to walk on his heels and 
toes.  He was able to half squat and recover to the upright 
position.  He could only half squat due to pain in the lower 
back.  Straight leg raising was positive at 45 degrees in 
both legs.  The peripheral joints were otherwise 
unremarkable.  

Neurological evaluation was intact except in the lower 
extremities.  Strength was difficult to assess in the lower 
extremities because the appellant was in a great deal of pain 
in lifting his legs.  However, there appeared to be a slight 
weakness in the right lower extremity.  He had diffuse 
decrease in light touch and pin prick in a stocking 
distribution, but there was no evidence of any radicular 
distribution.  

A lumbar spine X-ray revealed narrowing of the disc space at 
the L5-S-1 level, and minimal narrowing at the L4-L5 level.  
There was minimal osteophyte formation at L4 and L5.  It was 
noted that such findings suggested mild degenerative disc 
disease.  There was also evidence of previous surgery.  The 
presence of two rods was noted at the lower level of the 
lumbar spine.  

Pertinent impression of the examiner (specialty not 
identified, if any) shows the appellant gave a long history 
of suffering from low back pain.  He was status post disc 
operation.  It was noted that this failed to relieve him and 
in fact produced numbness of the left leg.  He continued to 
have left leg weakness.  This made walking difficult.  Range 
of movement of the lumbar spine was reduced.  

A private hospital record in January 1991 showed treatment 
for right foot pain after the appellant dropped a door on his 
right foot.  It was noted as history that he had pain in both 
feet as well as impotency since disk surgery at a VA hospital 
several years earlier.  A genitourinary examination at that 
time was normal.  Also noted was history of degenerative disk 
disease with neuropathy.  

Private treatment records show that in July 1991 the 
appellant was seen for complaints of erectile dysfunction 
which he attributed to back surgery.  In September 1991 the 
appellant was still not having an erection.  In November 1991 
he was not having good erections.  Retrograde ejaculation was 
noted.  

Private medical records show that in December 1992 the 
appellant reported he was feeling well, except for left thigh 
pain that radiated into his right scrotal area.  A lumbar 
spine X-ray was planned.  

Subsequently in December 1992 the appellant was notified that 
the lumbar spine X-rays showed narrowing of the disc, and 
that probably nerve pinching was causing the groin pain.

In January 1993 the veteran complained of left leg pain.  The 
physician suspected it was secondary to neuropathic pain.  
Arterial Dopplers were scheduled.  

In March 1993 it was reported that the Doppler Arterial Study 
of the left lower quadrant was markedly abnormal with severe 
left aortoiliac disease and multilevel disease as well.  
There was probably mild multilevel disease on the right as 
well.  The appellant was advised to seek a vascular surgery 
opinion.  

Subsequently in March 1993 the appellant was seen for a 
vascular surgery examination at a private hospital.  It was 
noted as history that he was a diabetic for several years, 
and had long standing pain in the left leg and calf following 
disk surgery years earlier.  On that occasion about six weeks 
earlier he was awakened with severe left leg pain.  Since 
that time he had had pain with walking only about one and one 
half blocks.  He developed a cramp in his leg that was 
relieved by rest.  He noted having a chronic decreased 
sensation in that leg since his operation many years earlier.  
He had had huge varicose veins in that leg for a number of 
years.  A Doppler study showed aortoiliac disease as well as 
femoral popliteal disease on the left.  Following objective 
examination pertinent impression was peripheral vascular 
insufficiency, left leg.  There was no mention of impotency 
on review of systems described as otherwise negative.  

In October 1994 the appellant attended a hearing at the RO.  
A copy of the hearing transcript is on file.  The issues 
discussed did not include entitlement to compensation for 
impotency and peripheral vascular disease secondary to back 
surgery pursuant to 38 U.S.C.A. § 1151.

In January 1995 the veteran filed a claim of entitlement to 
compensation benefits for impotence and peripheral vascular 
disease as secondary to VA back surgery pursuant to the 
provisions of 38 U.S.C.A. § 1151.

Private genitourinary clinical records in 1995 show a history 
significant for hypertension, diabetes mellitus and 
peripheral vascular disease.  Pertinent impression was 
vasculogenic impotence.  

In August 1996 the appellant attended a hearing before a 
hearing officer at the RO.  A copy of the hearing transcript 
is on file.  The issue discussed was entitlement to 
compensation for impotency and peripheral vascular disease 
secondary to back surgery pursuant to 38 U.S.C.A. § 1151.  He 
noted undergoing three surgeries.  One in 1980 and two in 
1993.  The one back surgery was in 1980.  Prior to the 1980 
back surgery he had no problems with peripheral vascular 
disease or impotency.  He noted that after the surgery he and 
his wife met with a panel of VA doctors who inquired about 
his sex life.  

His wife told them that while they tried to have sex for a 
few months he could not respond.  The problem became evident 
two or three months after surgery.  Every time he went to the 
Urology Clinic and mentioned such problem he was told it 
would come back to him.  His next surgery was in 1993, for 
vascular problems.  His impotence remained the same after 
that, no worse than before.  He indicated he was never told 
that his peripheral vascular disease was related to back 
surgery.  

In September 1996 the veteran's wife stated that VA doctors 
at the time of the appellant's surgery in 1980 inquired about 
their sex life.  They suggested being careful.  After he came 
home he was unable to get an erection.  Months later the VA 
doctors informed them that this sometimes happened after 
surgery and would correct itself in time.  She advised that 
the veteran never had an erection after the surgery.  

A July 1997 VA peripheral vascular examination report shows 
the veteran claimed developing impotency and peripheral 
disease secondary to his back injury.
It was noted that there was a report of private 
hospitalization dated in January 1991 which showed a 
diagnosis of peripheral vascular disease, diabetes mellitus 
and chronic smoking.  The appellant had been hospitalized at 
that time because of a crush injury to his toe which 
developed gangrene and had to be amputated.  A March 1993 a 
private examiner recorded a long standing history of pain in 
the left leg and calf, heavy smoking, and Doppler test 
showing peripheral vascular insufficiency of the left leg. 

It was noted that the appellant also had a vascular study at 
a private hospital in March 1993 which showed a mild stenosis 
of both external iliac arteries, moderate stenosis of the mid 
right superficial femoral artery, an occluded left 
superficial femoral artery, and moderate to marked stenosis 
of the left posterior tibial artery. 

Also, the record showed that the appellant had been 
hospitalized by VA in May 1993 where he had an aorto-femoral 
bypass procedure.  Moreover, he had been seen in the GU 
Clinic by VA on several occasions, and a rectal pump had been 
prescribed for his sexual impotence.  

It was noted that the appellant was on a great deal of 
medication including Glipizide for his diabetes, and for his 
hypertension, Benazepril and Furosemide.  For his vascular 
problems he had been on blood thinner Warfarin since the 
surgery in 1993.  He also had been prescribed Inderal because 
of his heart problem. 

Following an objective evaluation the pertinent diagnoses 
were severe peripheral arteriosclerosis with audible bruits 
heard over the carotid arteries, over the brachial arteries, 
over the abdominal aorta and over the femoral arteries, 
postoperative status aorto-femoral bypass procedure because 
of severe obstruction to circulation of left lower extremity, 
Dallas VA Hospital 1993 following documentation of mild 
stenosis of both external iliac arteries, moderate stenosis 
of the mid right superficial femoral artery, occluded left 
superficial femoral artery and moderate to marked stenosis 
distal left posterior tibial artery. 

The examiner's discussion shows it was his opinion it was 
unlikely that appellant's sexual impotence was related to 
back surgeries which he had in 1980 and again in 1993.  It 
was the opinion of this examiner that the appellant had had 
progressive vascular disease probably for many years, and 
that the sexual impotence was probably the result of vascular 
insufficiency due to his severe generalized arteriosclerosis.

A July 1997 VA orthopedic examination report shows the 
appellant was in for evaluation of a back problem and for an 
opinion as to whether the back surgery which he had in 1980 
was the basis for impotence.  The appellant's principle 
complaint was with impotence.  He stated that he had been 
impotent since the back surgery which was done in 1980.  He 
was 42 at the time. 

It was noted that he had a disc excision at L4 and L5, and 
had spinal fusion at L4 to the sacrum with internal fixation 
fusing knot rot.  The appellant stated that he had had only 
one back operation.  He stated that he now had back pain.  He 
also stated that he could not walk more than one and a half 
blocks before he started getting buttock pain, pain radiating 
into the left leg, and swelling of the left leg.  He had 
recently had vascular surgery.  The examiner noted that as 
far as he could tell, the appellant had had extensive 
vascular surgery.  The examiner could not get a consistent 
history of a great deal of low back pain at this time, and in 
going through the chart at least early on, the appellant was 
shown to have had good relief of his back and leg pain with 
the surgery. 

Following an objective examination the examiner's discussion 
and opinion revealed that he was unable to explain impotence 
on the basis of a posterior lateral spinal fusion nor would 
it explain peripheral vascular disease which the appellant 
had.  The examiner noted that the rationale for making this 
statement that the spinal fusion was not the basis for the 
impotence was that anatomically this was near impossible.  

It would require some major problem such as an instrument 
being passed anteriorly and damaging the tissues on the front 
which in his personal experience had not occurred.  He did 
not find anything in the record that there was any untoward 
or unusual problem with the disc infusion surgery.  He noted 
that certainly, anterior approaches to the disc could cause 
impotence, but the appellant had not to the examiner's 
knowledge, nor had the examiner been able to pick up any 
evidence, that the appellant had an anterior approach for 
spinal fusion. 

In December 1999 the veteran noted that after his surgery the 
doctors told his wife that they had made a mistake, and that 
he would be impotent as a result.  


Criteria

Pursuant to 38 U.S.C.A. § 1151 (West 1991), VA is required to 
pay disability compensation for disability, aggravation of 
disability or death, to a veteran "in the same manner as if 
such disability, aggravation or death were service-
connected," under the following circumstances: Where any 
veteran shall have suffered an injury, or aggravation of an 
injury, as the result of hospitalization, medical or surgical 
treatment, or the pursuit of a course of vocational 
rehabilitation awarded under any of the laws administered by 
the VA, or as the result of having submitted to an 
examination under any such law, and not the result of the 
veteran's own willful misconduct, and any such injury or 
aggravation results in additional disability to or the death 
of the veteran.

In Gardner v. Derwinski, the United States Court Appeals for 
Veterans Claims (Court) declared invalid the provisions of 38 
C.F.R. § 3.358(c)(3) (1994), requiring VA fault or accident 
prior to recovery under 38 U.S.C.A. § 1151.  Gardner v. 
Derwinski, 1 Vet. App. 584 (1991), Aff'd Sub Nom., Gardner v. 
Brown, 5 F.3d. 1456 (Fed. Cir. 1993), Brown v. Gardner, 115 
S. Ct. 552 (1994).  In December 1994, the United States 
Supreme Court held that VA is not authorized by § 1151 to 
exclude from compensation the "contemplated or foreseeable" 
results of non negligent medical treatment, as was provided 
by 38 C.F.R. § 3.358(c)(3).

Subsequently, the VA Secretary sought an opinion from the 
Attorney General as to the scope of the exclusion from § 1151 
coverage contemplated by the Supreme Court's decision.  In a 
memorandum to the Secretary dated January 20, 1995, the 
Deputy Assistant Attorney General, Office of Legal Counsel, 
U.S. Department of Justice, indicated that the Supreme 
Court's holding is read most accurately as excluding from 
coverage under § 1151 only those injuries that are certain, 
or perhaps the very nearly certain, result of proper medical 
treatment."

In March 1995 amended regulations were published deleting the 
fault or accident requirement of 38 C.F.R. § 3.358, in order 
to conform the regulations to the Supreme Court's decision.  
Section (c)(3) of 38 C.F.R. § 3.358 was amended to remove the 
"fault" requirement which was struck down by the Supreme 
Court.  
38 C.F.R. § 3.358(c)(1) provided that "[i]t will be 
necessary to show that the additional disability is actually 
the result of such disease or injury or an aggravation of an 
existing disease or injury and not merely coincidental 
therewith."  

Further, 38 C.F.R. § 3.358(b)(2) provided that compensation 
will not be payable for the continuance or natural progress 
of disease or injuries.  38 C.F.R. § 3.358(c)(3) now provides 
that "[c]ompensation is not payable for the necessary 
consequences of medical or surgical treatment or examination 
properly administered with the express or implied consent of 
the veteran, or, in appropriate cases, the veteran's 
representative.  "Necessary consequences" are those which 
are certain to result from, or were intended to result from, 
the examination or medical or surgical treatment 
administered."

Under the new 38 C.F.R. § 3.358(c)(3), compensation was 
precluded where disability (1) is not causally related to VA 
hospitalization or medical or surgical treatment, or (2) is 
merely coincidental with the VA hospitalization or medical or 
surgical treatment, or (3) is the continuance or natural 
progress of diseases or injuries for which VA hospitalization 
or medical or surgical treatment was authorized, or (4) is 
the certain or near certain result of the VA hospitalization 
or medical or surgical treatment.  Where a causal connection 
exists, there is no willful misconduct, and the additional 
disability does not fall into one of the above-listed 
exceptions, the additional disability will be compensated as 
if service connected.

However, effective October 1, 1997, 38 U.S.C.A. § 1151, 
relating to benefits for persons disabled by treatment or 
vocational rehabilitation, was amended by Congress.  See 
section 422(a) of PL 104-204.

The veteran's claim for compensation benefits under 38 
U.S.C.A. § 1151 was filed prior to October 1, 1997.  All 
claims for benefits under 38 U.S.C.A. § 1151, which govern 
benefits for persons disabled by treatment or vocational 
rehabilitation, filed before October 1, 1997, must be 
adjudicated under the provisions of section 1151 as they 
existed prior to that date.  VAOPGCPREC 40-97.

On November 9, 2000, the President signed H.R. 4864, Public 
Law 106-475 Veterans Claims Assistance Act of 2000 (November 
9, 2000; 114 Stat. 2096) to be codified at 38 U.S.C.A. 
§ 5103(a).  This law eliminates the well-grounded requirement 
and amplifies the duty to notify and assist.  Its enactment, 
together with that of S. 1402, repeals the "McCain 
Amendment." 

The law provides that upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of that notice, the 
Secretary shall indicate which portion of that information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary, in accordance with 
section 5103A of this title and any other applicable 
provisions of law, will attempt to obtain on behalf of the 
claimant.  H.R. 4864, the "Veterans Claims Assistance Act of 
2000", signed into law November 9, 2000, to be codified at 
38 U.S.C.A. § 5103(a).

The law provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  

The law further provides that the Secretary may defer 
providing assistance pending the submission by the claimant 
of essential information missing from the application.  H.R. 
4864, the "Veterans Claims Assistance Act of 2000", signed 
into law November 9, 2000, to be codified at 38 U.S.C.A. 
§ 5103A(a)(1)-(3).  

Governing law now specifically provides that the duty to 
assist includes obtaining relevant records (including private 
records) that the claimant adequately identifies to the 
Secretary and authorizes the Secretary to obtain, and that 
whenever the Secretary, after making such reasonable efforts, 
is unable to obtain all of the relevant records sought, the 
Secretary shall notify the claimant that the Secretary is 
unable to obtain records with respect to the claim.  

The notification must identify the records the Secretary is 
unable to obtain; explain the efforts that the Secretary made 
to obtain those records; and, describe any further action to 
be taken by the Secretary with respect to the claim.  H.R. 
4864, the "Veterans Claims Assistance Act of 2000", signed 
into law November 9, 2000, to be codified at 38 U.S.C.A. § 
5103A(b)(1), (2).  The law further states that whenever the 
Secretary attempts to obtain records from a Federal 
department or agency under this subsection or subsection (c), 
the efforts to obtain those records shall continue until the 
records are obtained unless it is reasonably certain that 
such records do not exist or that further efforts to obtain 
those records would be futile.  H.R. 4864, the "Veterans 
Claims Assistance Act of 2000", signed into law November 9, 
2000, to be codified at 38 U.S.C.A. § 5103A(b)(3).  

Current law more specifically provides that the assistance 
provided by the Secretary shall include obtaining the 
following records if relevant to the claim:  

(1) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to active military, naval, or air 
service that are held or maintained by a governmental 
entity.


(2) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those 
records.

(3) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain.

H.R. 4864, the "Veterans Claims Assistance Act of 2000", 
signed into law November 9, 2000, to be codified at 
38 U.S.C.A. § 5103A(c).  

The law further provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination is deemed "necessary" if the evidence of record 
(lay or medical) includes competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  H.R. 4864, the "Veterans Claims 
Assistance Act of 2000", signed into law November 9, 2000, 
to be codified at 38 U.S.C.A. § 5103A(d).  

H.R. 4864, the "Veterans Claims Assistance Act of 2000", 
signed into law November 9, 2000, alters former 38 U.S.C.A. 
§ 5107, and now provides as follows:

(a) Except as otherwise provided by law, 
a claimant has the responsibility to 
present and support a claim for benefits 
under laws administered by the Secretary.

(b) The Secretary shall consider all 
information and lay and medical evidence 
of record in a case before the Secretary 
with respect to benefits under laws 
administered by the Secretary.  

When there is an approximate balance of 
positive and negative evidence regarding 
any issue material to the determination 
of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.

H.R. 4864, the "Veterans Claims Assistance Act of 2000", 
signed into law November 9, 2000, to be codified at 
38 U.S.C.A. § 5107. See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all the evidence and material of 
record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  
38 U.S.C.A. § 5207(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(2000).

Analysis

Although the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000,
the Board may proceed to issue a decision at this time.  

A preliminary review of the record shows that VA has made 
reasonable efforts to obtain evidence necessary to 
substantiate the appellant's claim to include providing the 
appellant with adequate examinations by appropriate 
specialists.  Also, the appellant has been given adequate 
notice of the need to submit evidence or argument on that 
question and an opportunity to respond.  Accordingly, the 
Board finds that the appellant is not prejudiced by the Board 
entering a decision on the merits since remanding this case 
would be superfluous and serve no useful purpose.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board notes that a variety of medical records have been 
associated with the appellant's claims folder.  They include 
service, post-service VA and private records including 
reports of VA special peripheral vascular and orthopedic 
examinations in July 1997, along with medical records from 
the Social Security Administration, and transcripts of 
hearings before a hearing officer at the RO in October 1994 
and August 1996.  The evidence of record provides a complete 
basis for addressing the merits of the appellant's claim at 
this time.  

As VA has made reasonable efforts to obtain evidence 
necessary to substantiate the appellant's claim, no further 
assistance is required to comply with the duty to assist as 
mandated under the Veterans Claims Assistance Act of 2000. 

The appellant maintains that he developed peripheral vascular 
disease and impotency as a consequence of spinal disk surgery 
at a VA facility in September 1980.

Significantly, the Board points out that there is no 
objective medical evidence of record which demonstrates any 
causal relationship between the appellant's peripheral 
vascular disease and impotency, and VA treatment, and/or 
examination within the pertinent laws and regulations cited 
above. 

Specifically, the Board notes that the opinions expressed 
from recent VA orthopedic and peripheral vascular examiners 
following a review of the claims folder and examination of 
the appellant reflected excellent results from the spinal 
disc surgery in 1980, with no identified associated 
additional chronic disability found on examinations.  

Importantly, it was opined that the appellant's impotency was 
the result of vascular insufficiency due to a severe 
generalized arteriosclerosis, rather than to any incident of 
VA treatment including spinal disc surgery.  Consistent with 
such opinion are private genitourinary records showing an 
impression of vasculogenic impotency.

Following a general medical examination in March 1983 the 
pertinent impression of the examiner (specialty not 
identified, if any) shows the appellant gave a long history 
of suffering from low back pain.  He was status post disc 
operation.  This failed to relieve him and in fact produced 
numbness of the left leg.  He continued to have left leg 
weakness.  This made walking difficult.  Range of movement of 
the lumbar spine was reduced.  The Board notes that in 
conducting the examination there is no indication that the 
examiner had reviewed the appellant's prior medical records, 
but rather solely relied on the reported medical history.  

Significantly, the record showed that prior to the private 
March 1983 general medical examination, the appellant had had 
an extensive workup during a period of VA hospitalization in 
March 1981, for postoperative back complaints.  At the time 
of the hospital admission it was noted that the radicular leg 
pain present prior to his surgery was completely absent after 
the operation.  X-rays showed a solid fusion and the Knodt 
rods remained in place.  An essentially normal physical 
examination was recorded.  The only abnormality was slight 
tenderness to firm palpation over the lumbosacral area.  He 
was neurologically intact..  He had good mobility, and good 
motor strength and sensory perception in both lower 
extremities.  

Only minor degenerative changes were noted by X-ray.  
Importantly, a psychology evaluation concluded that some of 
the appellant's complaints were secondary to a lack of 
understanding of the previous operation and fear of re-injury 
to his back through even minor activities.  The medical staff 
agreed that he should learn to cope with and understand his 
back problems, and learn relaxation therapy and ways of 
controlling and minimizing painful behavior.  It was 
recommended that he should aggressively pursue Vocational 
Rehabilitation for a job less physically demanding than that 
which he had prior to surgery.  

The Board notes that a comprehensive review of the entire 
medical record by VA specialists with benefit of examination 
of the appellant in July 1997 demonstrated apparent excellent 
results of disc surgery, and no evidence of associated 
chronic additional disability as a result thereof.  An X-ray 
of the lumbar spine was nonrevealing for any significant 
findings other than evidence of previous surgery. 


The Board also recognizes that the appellant has made 
contradictory statements with respect to conversations with 
VA physicians at the time of his back surgery in 1980.  For 
years he first claimed that VA physicians in 1980 told him 
and his wife that any erectile dysfunction he might have 
following disc surgery would only be a temporary matter, and 
that such function would come back to normal.  Now he claims 
that the VA physicians at the time of the disc surgery in 
1980 told his wife that they made a mistake and that he would 
be impotent as a result.  

Importantly, the Board notes that the record contains a 
statement from the appellant's wife which fails to 
corroborate his latest claim.  In view of the wife's failure 
to corroborate such statement, the Board notes that there is 
no point in remanding this case in a futile attempt to verify 
such an allegation.  Due to the unreliability of the 
appellant's recent claim it is of no probative value.

More importantly the Board points out that the appellant's 
claim that his impotency was caused by VA surgery is not 
demonstrated clinically.  VA specialists in the fields of 
orthopedics and peripheral vascular disease have recently had 
the opportunity to both review the extensive medical record 
contained in the claims file and examine the appellant.  As 
noted above, the expressed medical conclusion shows excellent 
results from the spinal disc surgery with no evidence of 
associated chronic additional disability including peripheral 
vascular disease and impotency as a result of the disc 
surgery.  

The etiology of the subsequent impotency and peripheral 
vascular disease was attributed to other than any incident of 
VA treatment including spinal disc surgery.  The private 
treatment records do not show otherwise.  Overall, the 
appellant has failed to submit any competent medical evidence 
demonstrating findings to the contrary.  Unquestionably, 
there is no competent medical evidence of chronic additional 
disability including impotency and peripheral vascular 
disease caused by VA's actions pursuant to the provisions of 
38 U.S.C.A. § 1151.  The contentions raised in the context of 
this appeal are not supported by the evidence of record

The veteran's own opinions and statements referable to his 
claim for compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 are not competent in this case.  While a 
lay person is competent to provide evidence on the occurrence 
of observable symptoms during and following service, such a 
lay person is not competent to make a medical diagnosis or 
render a medical opinion which relates a medical disorder to 
a specific cause.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-495 (1992).

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran has impotency and peripheral vascular disease as 
secondary to VA back surgery pursuant to the provisions of 
38 U.S.C.A. § 1151.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

The views its foregoing discussion as sufficient to inform 
the veteran of the elements necessary to complete his 
application to reopen this claim.  Graves v. Brown, 8 Vet. 
App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for 
compensation benefits for impotency and peripheral vascular 
disease as secondary to VA back surgery pursuant to the 
provisions of 38 U.S.C.A. § 1151 (West 1991).


ORDER

Entitlement to compensation benefits for impotency and 
peripheral vascular disease as secondary to VA back surgery 
pursuant to the provisions of 38 U.S.C.A. § 1151 is denied.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The claims of entitlement to service connection for essential 
hypertension, residuals of a mouth injury including dental 
trauma and a back injury are also on appeal.  

The Board notes that information from the National Personnel 
Records Center (NPRC) shows that there are no service medical 
records, Surgeon General's Office (SGO) records or clinicals 
on file at that facility and that physical and clinical 
examinations cannot be constructed.  It was noted that the 
appellant's medical records were considered destroyed by fire 
in 1973.  

Fortunately, the Board notes that the RO appears to have 
received the appellant's original service medical and dental 
records including reports of entrance and separation 
examinations prior to the 1973 fire.  

In December 1999 the appellant claimed that evidence of his 
treatment for essential hypertension, residuals of a mouth 
injury including dental trauma and back injury in service 
should be found in his personnel file.  There appear to be 
some copies of personnel records on file; however, the source 
such records is unclear.  Moreover, there is no indication 
from the service department that such records represent the 
complete personnel file.  Accordingly, the RO should obtain 
the appellant's complete service personnel records from the 
service department.  




Significantly, the Board notes that when this case was 
previously remanded by the Board in April 1997, the RO was 
requested to afford the appellant with VA examinations by all 
pertinent specialists, to determine the nature and extent of 
severity, duration and etiologies regarding essential 
hypertension, residuals of a mouth injury and back injury.  

The examiners were to opine as to the exact diagnoses of all 
back, mouth and facial, hypertensive and related problems.  
However, there was no specific request for the examiners to 
express an opinion as to whether any pertinent disability 
found was related to service.  Rather, the opinion requested 
focused on the veteran's 1151 claim.

A VA dental examination report in July 1997 shows the 
examiner included a diagnosis for etiology of tooth loss as 
secondary to aggravated assault in Korea.  However, such 
examination is inadequate for rating purposes as there is no 
indication that the examiner reviewed the appellant's claims 
file including service and dental medical records as opposed 
to solely relying upon the history of an alleged inservice 
event.  Moreover, there was no supporting rationale provided 
by the examiner.  Accordingly, the RO should arrange for the 
dental examiner who conducted the examination in July 1997, 
to provide a supporting rationale.  If such examiner is no 
longer available, the veteran should be afforded another 
examination.

Also, the July 1997 VA examination for diseases of the 
arteries and veins shows that the examiner's impression 
included essential hypertension.  However, he was unable to 
state the onset of the disease since the pertinent records 
were not made available to him to review.  Accordingly, the 
RO should make similar arrangements as 
Therefore, pursuant to VA's duty to assist the appellant in 
the development of facts pertinent to his claims under Public 
Law 106-475 Veterans Claims Assistance Act of 2000 (November 
9, 2000; 114 Stat. 2096) to be codified at 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.358 (2000), the Board is remanding 
the case to the RO for further development as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  In this regard, 
the RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
medical care providers, VA and non-VA, 
inpatient and outpatient, who may have 
additional records referable to treatment 
essential hypertension, residuals of a 
mouth injury to include dental trauma and 
a back injury.  After obtaining any 
necessary authorization or medical 
releases, the RO should request and 
associate with the claims file legible 
copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  Regardless of 
the veteran's response, the RO should 
secure all outstanding VA treatment 
records.

2.  The RO should obtain the appellants' 
complete service personnel file from the 
NPRC and/or other appropriate service 
department.  

3.  The RO should arrange for the 
orthopedic, diseases of the arteries and 
veins, and dental examiners who conducted 
the examinations in July 1997, to 
complete the examination reports with 
opinions as to etiologies of the 
disorders found on examination.  



If the July 1997 examiners are no longer 
available, other appropriate examiners 
should be obtained, and if necessary, 
additional examinations should be 
conducted.  

The claims file and separate copies of 
this remand must be made available to and 
reviewed by the examiners prior and 
pursuant to the completion of the 
respective examination reports.  The 
examiners must annotate the examination 
reports that the claims file was in fact 
made available for review in conjunction 
with completion of the examination 
reports.

The examiner must be requested to express 
an opinion as to whether it is at least 
as likely as not that the appellant's low 
back disability developed in active 
service; and, if not, at what date was 
the onset of a low back disability 
reasonably ascertainable.  If an opinion 
cannot be rendered without resort to 
speculation, the examiner should so 
state.  The examiner should provide a 
comprehensive rationale for any stated 
opinion.  

The diseases of the arteries and veins 
examiner must be requested to express an 
opinion as to whether it is at least as 
likely as not that the appellant's 
essential hypertension developed in 
active service; and, if not, at what date 
was the onset of essential hypertension 
reasonably ascertainable.  If an opinion 
cannot be rendered without resort to 
speculation, the examiner should so 
state.  The examiner should provide a 
comprehensive rationale for any stated 
opinion.

The dental examiner must be requested to 
express an opinion as to whether it is at 
least as likely as not that the appellant 
has residuals of a mouth injury (other 
than a service-connected left cheek scar) 
including loss of teeth based on trauma 
in active service; and, if not, at what 
date was the onset of any mouth injury 
including dental defect with loss of 
teeth based on trauma reasonably 
ascertainable.  If an opinion cannot be 
rendered without resort to speculation, 
the examiner should so state.  The 
examiner should provide a comprehensive 
rationale for any stated opinion.

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination 
report(s) and required opinions to ensure 
to ensure that they are responsive to and 
in complete compliance with the 
directives of this remand and if they are 
not, the RO should implement corrective 
procedures.  Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issues of entitlement to 
service connection for essential 
hypertension, residuals of a mouth injury 
including dental trauma, and residuals of 
a back injury.

6.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  

In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

For further guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer to VBA Fast 
Letter 00-87 (November 17, 2000), as well 
as any pertinent formal or informal 
guidance that is subsequently provided by 
the Department, including, among other 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent Court decisions that are 
subsequently issued also should be 
considered.  

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issue currently on 
appeal.  An appropriate period of time should be allowed for 
response.  
Thereafter, the case should be returned to the Board, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO; however, the veteran 
is hereby notified that failure without good cause shown to 
report for scheduled VA examinations may adversely affect the 
outcome of his appeals.  38 C.F.R. § 3.655 (2000).  



		
	RONALD R. BOSCH
	Veterans Law Judge
	Board of Veterans' Appeals



 


- 27 -


